Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 1 of 20




             EXHIBIT A


   Class Action Complaint




             EXHIBIT A
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 2 of 20
                                                                                                                                          Electronically Filed
                                                                                                                                          5/25/2021 12:49 PM
                                                                                                                                          Steven D. Grierson
                                                                                                                                          CLERK OF THE COURT
                                                              1    COMJD
                                                                   Christian Gabroy, Nev. Bar No. 8805
                                                              2    christian@gabroy.com
                                                                   Kaine Messer, Nev. Bar No. 14240
                                                              3    kmesser@gabroy.com
                                                                   Dominique Bosa-Edwards, Nev. Bar No. 15705                        CASE NO: A-21-835257-C
                                                              4    dbe@gabroy.com
                                                                   GABROY LAW OFFICES                                                         Department 13
                                                              5    170 S. Green Valley Pkwy, Suite 280
                                                                   Henderson, Nevada 89012
                                                              6    Tel. (702) 259-7777
                                                                   Fax. (702) 259-7704
                                                              7    Attorneys for Plaintiff
                                                              8                               EIGHTH JUDICIAL DISTRICT COURT
                                                              9                                   CLARK COUNTY, NEVADA
                                                             10    JOSE ISMAEL ZUNIGA, on behalf of                    Case No.:
                                                                   himself and all others similarly situated,          Dept. No.:
                                                             11
                                                                                 Plaintiff,                            CLASS ACTION COMPLAINT
                                                             12
                                                                          vs.                                          Arbitration Exemption Claimed: Class
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13                                                        Action
                      170 S. Green Valley Pkwy., Suite 280




                                                                   UNFORGETTABLE COATINGS INC.;
                           Henderson, Nevada 89012




                                                             14    UNFORGETTABLE COATINGS OF                           1) Violation of NRS 608 et seq.;
                                                                   IDAHO LLC; DOES 1 through 50;
                                                             15    inclusive,                                          2) Failure to Timely Pay All Wages Due
                                                                                                                          and Owing in Violation of NRS
                                                             16                  Defendant(s).                            608.020-050 and 608.140;
                                                             17
                                                                                                                       3) Violation of Fair Labor Standards Act;
                                                             18                                                           and,

                                                             19                                                        4) Injunctive Relief.
                                                             20                                                        LIEN REQUESTED PURSUANT TO
                                                                                                                       NRS 608.050
                                                             21
                                                                                                                       JURY TRIAL DEMANDED
                                                             22

                                                             23
                                                                          COMES NOW Plaintiff Jose Ismael Zuniga, on behalf of himself and all others
                                                             24
                                                                   similarly situated and alleges the following:
                                                             25
                                                                          All allegations in the Complaint are based upon information and belief except for
                                                             26
                                                                   those allegations that pertain to the Plaintiff named herein and his counsel. Each
                                                             27

                                                             28

                                                                                                             Page 1 of 15


                                                                                                Case Number: A-21-835257-C
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 3 of 20


                                                              1    allegation in the Complaint either has evidentiary support or is likely to have evidentiary
                                                              2    support after a reasonable opportunity for further investigation and discovery.
                                                              3                                  JURISDICTION AND VENUE
                                                              4           1.     This Court has original jurisdiction over the state law claims alleged herein
                                                              5    because the amount in controversy exceeds $15,000 and a party seeking to recover
                                                              6    unpaid wages has a private right of action pursuant to the Nevada Constitution, Article
                                                              7    15 Section 16, and Nevada Revised Statute (“NRS”) sections 608.050 and 608.140. See
                                                              8    Neville v. Eighth Judicial Dist. Court in & for County of Clark, 406 P.3d 499, 502 (Nev.
                                                              9    2017); HG Staffing, LLC, et al. v. Second Judicial District Court, Nevada Supreme Court
                                                             10    Case No. 79118 (May 7, 2020) (“In Neville v. Eight Judicial District Court, 133 Nev. 77,
                                                             11    406 P.3d 499 (2017), we held, by necessary implication, the exhaustion of administrative
                                                             12    remedies is not required before filing an unpaid-wage claim in district court.”)
GABROY LAW OFFICES




                                                                                 This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13           2.
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    U.S.C. §216(b) which states in relevant part that this action may be maintained in any
                                                             15    Federal or State court of competent jurisdiction.
                                                             16           3.     Plaintiff hereby files a notice of his consent to joinder. Such true and
                                                             17    correct copy of his consent to joinder is hereby attached as Exhibit I.
                                                             18           4.     Plaintiff also claims a private cause of action to foreclose a lien against the
                                                             19    property owner for wages due pursuant to NRS 608.050.
                                                             20           5.     Plaintiff made a proper demand for wages due pursuant to NRS 608.140
                                                             21    on May 18, 2021.
                                                             22           6.     Venue is proper in this Court because the Defendants named herein
                                                             23    maintain a principal place of business or otherwise are found in this judicial district and
                                                             24    many of the acts complained of herein occurred in Clark County, Nevada.
                                                             25                 7.     Plaintiff demands a jury trial on all issues triable by jury herein.
                                                             26                                             PARTIES
                                                             27           8.     Plaintiff Jose Ismael Zuniga hereinafter (“Plaintiff” or “Zuniga”) was at all
                                                             28    relevant times a resident of the State of Nevada and was employed by Defendants as a

                                                                                                          Page 2 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 4 of 20


                                                              1    non-exempt hourly employee from November of 2017 to March of 2021.
                                                              2           9.     Defendant Unforgettable Coatings Inc. is a domestic corporation registered
                                                              3    with the Nevada Secretary of State.
                                                              4           10.    Defendant Unforgettable Coatings Inc. doing business in this Judicial
                                                              5    District in Clark County, Nevada where the subject incidences occurred.
                                                              6           11.    Defendant Unforgettable Coatings of Idaho LLC is a domestic limited-
                                                              7    liability company registered with the Nevada Secretary of State.
                                                              8           12.    Defendant Unforgettable Coatings of Idaho LLC was doing business in this
                                                              9    Judicial District in Clark County, Nevada where the subject incidences occurred.
                                                             10           13.    Plaintiff is informed and believes, and thereon alleges that at all times
                                                             11    relevant, the named corporate Defendants did business in the State of Nevada, Clark
                                                             12    County, were licensed to do business in this jurisdiction, and are an “enterprise” as that
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13    term is defined in Section 3(r)(1) of the Fair Labor Standards Act, 29 U.S.C. §203
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    (“FLSA”).
                                                             15           14.    More specifically, Defendants were an enterprise engaged in commerce or
                                                             16    in the production of goods for commerce within the meaning of Section 3(s)(1)(A) of the
                                                             17    FLSA, in that Defendants have engaged in annual gross volume of sales made or
                                                             18    business done in excess of the $500,000.00 minimum threshold requirement of the FLSA,
                                                             19    exclusive of excise taxes. §201 et seq.
                                                             20           15.    Based on information and belief, at all relevant times, Defendants were
                                                             21    the partners, joint ventures, alter-egos, successor companies, agents, co-conspirators,
                                                             22    servants, and employees of each of the other Defendants herein, and were acting at all
                                                             23    relevant times within the scope, purpose and authority of said partnership, joint venture,
                                                             24    agency, service, employment, and conspiracy, and with the knowledge, consent,
                                                             25    permission, acquiescence, and ratification of their co-defendants.
                                                             26           16.    At all times relevant, Defendants were Plaintiff’s employer as such term is
                                                             27    defined in the FLSA 29 U.S.C. §203 et seq., and NRS Chapter 608 et seq. in that it had
                                                             28    custody or control over the Plaintiff, his employment, had responsibility for Plaintiff’s labor

                                                                                                             Page 3 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 5 of 20


                                                              1    and employment matters while Plaintiff was employed by them at the time Plaintiff’s wages
                                                              2    were lawfully due.
                                                              3           17.    At all times relevant, Plaintiff was an employee of Defendants as that term
                                                              4    is defined 29 U.S.C. §203 et seq.
                                                              5           18.    At all times relevant, Defendants were Plaintiff’s employer as such term is
                                                              6    defined in the FLSA 29 U.S.C. §203 et seq. and NRS Chapter 608 et seq. in that it had
                                                              7    custody or control over the Plaintiff, his employment, had responsibility for Plaintiff’s labor
                                                              8    and employment matters while Plaintiff was employed by it at the time Plaintiff’s wages
                                                              9    were lawfully due.
                                                             10           19.    At all times relevant, Plaintiff was an employee of Defendants as that term
                                                             11    is defined 29 U.S.C. § 203 et seq. and NRS § 608.010, and were not exempt from any
                                                             12    minimum wages and overtime provisions of such statutes.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13           20.    At all relevant times, each Defendant was an agent, employee, joint-
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    venturer, shareholder, director, member, co-conspirator, alter ego, master, or partner of
                                                             15    each of the other Defendants, and at all times mentioned herein were acting within the
                                                             16    scope and course and in pursuance of his, her, or its agency, joint venture, partnership,
                                                             17    employment, common enterprise, or actual or apparent authority in concert with each
                                                             18    other and the other Defendants.
                                                             19           21.    At all relevant times, the acts and omissions of Defendants concurred and
                                                             20    contributed to the various acts and omissions of each and every one of the other
                                                             21    Defendants in proximately causing the complaints, injuries, and damages alleged herein.
                                                             22    At all relevant times herein, Defendants approved of, condoned and/or otherwise ratified
                                                             23    each and every one of the acts or omissions complained of herein. At all relevant times
                                                             24    herein, Defendants aided and abetted the acts and omissions of each and every one of
                                                             25    the other Defendants thereby proximately causing the damages as herein alleged.
                                                             26           22.    The Defendants named herein are the employers of the Plaintiff and all
                                                             27    Class Members alleged herein. The Defendants are employers engaged in commerce
                                                             28    under the provisions of NRS 608.011. The identity of DOES 1-50 is unknown at the time

                                                                                                           Page 4 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 6 of 20


                                                              1    and the Complaint will be amended at such time when the identities are known to
                                                              2    Plaintiff. Plaintiff is informed and believes that each Defendant sued herein as DOE is
                                                              3    responsible in some manner for the acts, omissions, or representations alleged herein
                                                              4    and any reference to “Defendant” or “Defendants” herein shall mean “Defendants and
                                                              5    each of them.”
                                                              6                                      FACTUAL ALLEGATIONS
                                                              7           23.     Zuniga was hired by Defendants on or about November 5, 2017 as a non-
                                                              8    exempt full-time assistant painter.
                                                              9           24.     Approximately two years later, Zuniga was promoted to a full-time
                                                             10    sprayer/painter.
                                                             11           25.     Ultimately, Zuniga received another promotion for which his title remained
                                                             12    the same but his hourly wage significantly increased.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13           26.     Upon information and belief, at all times relevant, Defendants employed at
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    least fifty other painters.
                                                             15           27.     At all times relevant, Zuniga did not supervise nor manage any other
                                                             16    employees.
                                                             17           28.     Zuniga routinely clocked in at the beginning of his shift and clocked out at
                                                             18    the end of his shift, on a tablet provided by Defendants.
                                                             19           29.     Zuniga has frequently worked over 8 hours in any 24-hour workday.
                                                             20           30.     Zuniga has frequently worked over 40 hours in any workweek.
                                                             21           31.     Defendants paid Zuniga on a bi-weekly basis.
                                                             22           32.     Defendants routinely instructed and required Zuniga to work in excess of
                                                             23    forty hours per week.
                                                             24           33.     Defendants routinely instructed and required Zuniga to work in excess of
                                                             25    eight hours per workday.
                                                             26           34.     Defendants gave Zuniga one thirty-minute lunch break, for which he was
                                                             27    instructed to clock in and out.
                                                             28           35.     Defendants sometimes instructed and required Zuniga to perform work

                                                                                                          Page 5 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 7 of 20


                                                              1    during his lunch break.
                                                              2             36.   Upon information and belief, Defendants altered the amount of hours
                                                              3    Zuniga worked.
                                                              4             37.   Upon information and belief, if Zuniga worked over eighty hours in a two-
                                                              5    week time period, Defendants changed his hours worked to eighty hours or below.
                                                              6             38.   Upon information and belief, Defendants added a “bonus” to Zuniga’s
                                                              7    wages to account for straight time and/or overtime wages owed.
                                                              8             39.   Defendants routinely instructed and required Zuniga to travel from and to
                                                              9    work sites, depending on the job.
                                                             10             40.   Defendants did not issue Zuniga a work vehicle.
                                                             11             41.   Defendants did not pay Zuniga gas money for travel to or in between work
                                                             12    sites.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13             42.   Defendants instructed and required Zuniga to use some of his own tools
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    for jobs while employed by Defendants.
                                                             15             43.   Defendants paid Zuniga an hourly rate plus a bonus for his hours worked.
                                                             16             44.   Accordingly, Defendants did not pay Zuniga his correct straight time
                                                             17    wages.
                                                             18             45.   Defendants also did not pay Zuniga his correct overtime wages when he
                                                             19    worked overtime hours.
                                                             20             46.   Plaintiff routinely worked in excess of forty hours per week on a weekly
                                                             21    basis, but Defendants did not provide Zuniga proper overtime compensation for such
                                                             22    work.
                                                             23             47.   For example, Defendants failed to pay Zuniga correct overtime wages for
                                                             24    work during the period of October 24, 2020 to November 6, 2020 during which Plaintiff
                                                             25    worked in excess of forty hours per week. See a true and correct copy of Plaintiff’s
                                                             26    earning statement attached hereto as Exhibit II.
                                                             27             48.   Specifically, Defendants failed to include Zuniga’s total amount of straight
                                                             28    time earnings under his regular rate.

                                                                                                           Page 6 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 8 of 20


                                                              1           49.    Defendants also failed to include Zuniga’s total amount of overtime earned
                                                              2    for purposes of determining his overtime pay. See id.
                                                              3           50.    Pursuant to 29 U.S.C. § 207, Zuniga and those similarly situated were
                                                              4    entitled to be compensated at a rate of one and one-half times a regular hourly rate of
                                                              5    pay for all time worked in excess of forty hours in individual workweeks.
                                                              6           51.    Upon information and belief, Defendants maintain a company-wide policy
                                                              7    and practice of refusing to pay proper overtime wages to Nevada employees who
                                                              8    worked over 40 hours in a workweek and/or 8 hours a workday.
                                                              9           52.    This policy has always been common to all non-exempt hourly paid
                                                             10    employees of Defendants in the state of Nevada.
                                                             11                       CLASS/COLLECTIVE ACTION ALLEGATIONS
                                                             12           53.    Zuniga realleges and incorporates by this reference all the paragraphs
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13    above in this Complaint as though fully set forth herein.
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14           54.    Zuniga brings this action on behalf of himself and all other similarly situated
                                                             15    employees as a class action under Rule 23 of the Nevada Rules of Civil Procedure.
                                                             16           55.    The Nevada Overtime Class is defined as “All non-exempt persons
                                                             17    employed by Defendants in the state of Nevada who worked over forty (40) hours in a
                                                             18    workweek at any time within 3 years from May 18, 2021 until judgment.”
                                                             19           56.    The Waiting Time Wages Class is defined as “All Nevada Overtime Class
                                                             20    Members who are former employees of Defendants.”
                                                             21           57.    Class treatment is appropriate under Rule 23’s class certification
                                                             22    mechanism because:
                                                             23                  a.     The Classes are Sufficiently Numerous: Upon information and belief,
                                                             24    Defendants employ, and have employed, in excess of 40 Nevada Overtime Class
                                                             25    Members within the applicable time period. Because Defendants are legally obligated to
                                                             26    keep accurate payroll records, Plaintiff alleges that Defendants’ records will establish the
                                                             27    members of the Classes as well as their numerosity.
                                                             28

                                                                                                          Page 7 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 9 of 20


                                                              1                  b.     Plaintiff’s Claim is Typical to Those of Fellow Class Members: Each
                                                              2    Class Member is and was subject to the same practices, plans, or policies as Plaintiff:
                                                              3    whether Defendants compensated Plaintiff and members of the Class overtime wages
                                                              4    when they worked over 40 hours in a workweek and/or 8 hours a workday and whether
                                                              5    members of the Waiting Time Wages Class are entitled to waiting time wages for the
                                                              6    failure to pay them minimum, regular, and overtime wages owed.
                                                              7                  c.     Common Questions of Law and Fact Exist: Common questions of
                                                              8    law and fact exist and predominate as to Plaintiff and the Class Members, including,
                                                              9    without limitation: whether Defendants failed to pay Plaintiff and the Class Members one
                                                             10    and one-half times their regular rate for all hours worked in excess of 40 hours a
                                                             11    workweek and/or 8 hours a workday and whether Defendants failed to pay the Waiting
                                                             12    Time Wages Class Members all their wages due and owing in violation of NRS 608.020-
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13    050.
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14                  d.     Plaintiff is Adequate Representative of the Class: Plaintiff will fairly
                                                             15    and adequately represent the interests of the Classes because Plaintiff is a member of
                                                             16    the Classes, he has issues of law and fact in common with all members of the Classes,
                                                             17    and his interests are not antagonistic to Class members. Plaintiff and his counsel are
                                                             18    aware of their fiduciary responsibilities to Class Members and are determined to
                                                             19    discharge those duties diligently by vigorously seeking the maximum possible recovery
                                                             20    for Class Members.
                                                             21                  e.     Predominance/Superior Mechanism: Class claims predominate and
                                                             22    a class action is superior to other available means for the fair and efficient adjudication of
                                                             23    this controversy. Each Class Member has been damaged and is entitled to recovery by
                                                             24    reason of Defendants’ illegal policy and/or practice of failing to compensate its
                                                             25    employees in accordance with Nevada wage and hour law. The prosecution of individual
                                                             26    remedies by each Class Member will tend to establish inconsistent standards of conduct
                                                             27    for Defendants and result in the impairment of Class Members’ rights and the disposition
                                                             28    of their interest through actions to which they were not parties.

                                                                                                          Page 8 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 10 of 20


                                                              1                                  FIRST CAUSE OF ACTION
                                                                                                Violation of NRS 608 et seq.
                                                              2                    (On Behalf of Plaintiff and the Nevada Overtime Class)
                                                              3           58.    Plaintiff realleges and incorporates by this reference all the paragraphs
                                                              4    above in this Complaint as though fully set forth herein.
                                                              5           59.    NRS 608.140 provides that an employee has a private right of action for
                                                              6    unpaid wages.
                                                              7           60.    NRS 608.018(1) provides as follows:
                                                              8                         An employer shall pay 1 1/2 times an employee’s
                                                                                 regular wage rate whenever an employee who receives
                                                              9                  compensation for employment at a rate less than 1 1/2 times
                                                                                 the minimum rate prescribed pursuant to NRS 608.250
                                                             10                  works: (a) More than 40 hours in any scheduled week of
                                                                                 work; or (b) More than 8 hours in any workday unless by
                                                             11                  mutual agreement the employee works a scheduled 10
                                                                                 hours per day for 4 calendar days within any scheduled
                                                             12                  week of work.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13           61.    NRS 608.018(2) provides as follows:
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14                  An employer shall pay 1 1/2 times an employee’s regular
                                                                                 wage rate whenever an     employee      who       receives
                                                             15                  compensation for employment at a rate not less than 1 1/2
                                                                                 times the minimum rate prescribed pursuant to NRS 608.250
                                                             16                  works more than 40 hours in any scheduled week of work.
                                                             17           62.    As described above, Defendants maintain a policy and/or practice of
                                                             18    refusing to pay overtime when Plaintiff and members of the Nevada Overtime Class
                                                             19    worked over 40 hours in a workweek and/or 8 hours a workday.
                                                             20           63.    As a result, and as described herein, Defendants failed to compensate all
                                                             21    employees for all hours worked, minimum wage and/or overtime wages.
                                                             22           64.    Wherefore, Plaintiff demands for himself and all Nevada Overtime Class
                                                             23    Members that Defendants pay Plaintiff and Nevada Overtime Class Members one and
                                                             24    one-half times their “regular rate” of pay for all hours worked in excess of forty (40) hours
                                                             25    in a workweek during the relevant time period together with attorneys’ fees, costs, and
                                                             26    interest as provided by law.
                                                             27

                                                             28

                                                                                                          Page 9 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 11 of 20


                                                              1                                 SECOND CAUSE OF ACTION
                                                                                Waiting Time Wages Pursuant to NRS 608.020-.050 and 608.140
                                                              2                   (On Behalf of Plaintiff and the Waiting Time Wages Class)
                                                              3           65.     Plaintiff realleges and incorporates by this reference all the paragraphs
                                                              4    above in this Complaint as though fully set forth herein.
                                                              5           66.     NRS 608.140 provides that an employee has a private right of action for
                                                              6    unpaid wages.
                                                              7           67.     NRS 608.020 provides that “[w]henever an employer discharges an
                                                              8    employee, the wages and compensation earned and unpaid at the time of such
                                                              9    discharge shall become due and payable immediately.”
                                                             10           68.     NRS 608.030 provides that “[w]henever an employee resigns or quits his or
                                                             11    her employment, the wages and compensation earned and unpaid at the time of the
                                                             12    employee’s resignation or quitting must be paid no later than…[t]he day on which the
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13    employee would have regularly been paid the wages or compensation; or[s]even days
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    after the employee resigns or quits…whichever is earlier.”
                                                             15           69.     NRS 608.040(1)(a-b), in relevant part, imposes a penalty on an employer
                                                             16    who fails to pay a discharged or quitting employee: “Within 3 days after the wages or
                                                             17    compensation of a discharged employee becomes due; or on the day the wages or
                                                             18    compensation is due to an employee who resigns or quits, the wages or compensation of
                                                             19    the employee continues at the same rate from the day the employee resigned, quit, or
                                                             20    was discharged until paid for 30-days, whichever is less.”
                                                             21           70.     NRS 608.050 grants an “employee lien” to each discharged or laid-off
                                                             22    employee for the purpose of collecting the wages or compensation owed to them “in the
                                                             23    sum agreed upon in the contract of employment for each day the employer is in default,
                                                             24    until the employee is paid in full, without rendering any service therefore; but the
                                                             25    employee shall cease to draw such wages or salary 30 days after such default.”
                                                             26           71.     By failing to pay Waiting Time Wages Class Members their minimum,
                                                             27    regular, and overtime wages in violation of state and federal law, Defendants have failed
                                                             28    to timely remit all wages due and owing to the Waiting Time Wages Class Members.

                                                                                                         Page 10 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 12 of 20


                                                              1            72.      Despite demand, Defendants willfully refused and continues to refuse to
                                                              2    pay Waiting Time Wages Class Members all the wages that were due and owing upon
                                                              3    the termination of their employment.
                                                              4            73.      Wherefore, the Waiting Time Wages Class Members demand thirty (30)
                                                              5    days of pay as waiting wages under NRS 608.040 and 608.140, and thirty (30) days of
                                                              6    pay as waiting wages under NRS 608.050 and 608.140, together with attorneys’ fees,
                                                              7    costs, interest, and punitive damages, as provided by law.
                                                              8                                     THIRD CAUSE OF ACTION
                                                                               Violation of FLSA – Wages / Unlawful Actions 29 U.S.C. §201 et seq.
                                                              9                       (On Behalf of Plaintiff and the Nevada Overtime Class)
                                                             10            74.      Plaintiff realleges and incorporates by this reference all the paragraphs
                                                             11    above in this Complaint as though fully set forth herein.
                                                             12            75.      Pursuant to Section 16(b) of the FLSA, the individual plaintiff brings this
GABROY LAW OFFICES




                                                                   Complaint as a collective action (also commonly referred to as an “opt-in” class), on
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    behalf of himself and all persons similarly situated, to wit a putative class of painters
                                                             15    employed by Defendants in the State of Nevada within three (3) years of the filing of this
                                                             16    Complaint until judgment.
                                                             17            76.      This count arises from Defendants’ violation of the FLSA, 29 U.S.C. §201
                                                             18    et seq. for its failure to pay Plaintiff and the Nevada Overtime Class‘s overtime
                                                             19    compensation for each hour worked in excess of forty hours in an individual work week.
                                                             20            77.      At all material times hereto, Plaintiff was employed by Defendants as an
                                                             21    “employee” within the meaning of §203(e)(1) of the FLSA. Plaintiff and the Nevada
                                                             22    Overtime Class members performed a variety of job duties, labor, services, and
                                                             23    responsibilities for Defendants within this judicial district that are subject to the aforesaid
                                                             24    provisions of the FLSA.
                                                             25            78.      Plaintiff and the Nevada Overtime Class members performed a variety of
                                                             26    job duties and responsibilities such as that of a painter for Defendants within this judicial
                                                             27    district.
                                                             28

                                                                                                           Page 11 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 13 of 20


                                                              1           79.      Plaintiff and the Nevada Overtime Class members has been an employee
                                                              2    of the Defendants during the time period pertinent to this Complaint, and during a
                                                              3    portion of the three months immediately preceding the initiation of this action.
                                                              4           80.      At all material times hereto, Defendants were Plaintiff and the Nevada
                                                              5    Overtime Class members’ “employer” per the FLSA, 29 U.S.C. §203(d). Plaintiff brings
                                                              6    this first claim for relief pursuant to 29 U.S.C. 216(b) and has consented in writing to join
                                                              7    this action. See Exhibit I.
                                                              8           81.      At all times relevant and during the course of their employment for
                                                              9    Defendant, Plaintiff and the Nevada Overtime Class members were employed by
                                                             10    Defendants and were not exempt from the overtime provisions of the FLSA 29 U.S.C.
                                                             11    §207, et seq.
                                                             12           82.      Pursuant to 29 U.S.C. §207, Plaintiff and the Nevada Overtime Class
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13    members were entitled to be compensated at a rate of one and one-half times a base
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14    hourly pay rate for each hour worked in excess of forty hours per week.
                                                             15           83.      Plaintiff and the Nevada Overtime Class members were directed by
                                                             16    Defendants to work, and did such work in excess of forty hours per week.
                                                             17           84.      Defendants did not compensate Plaintiff and the Nevada Overtime Class
                                                             18    members at a rate of one and one-half times his regular hourly rate of pay for all time
                                                             19    worked in excess of forty (40) hours in individual workweeks.
                                                             20           85.      For example, Plaintiff worked in excess of 40 (forty) hours per week. In
                                                             21    violation of the law, Plaintiff worked in excess of 40 hours per week but was not paid
                                                             22    proper overtime compensation. See Exhibit II.
                                                             23           86.      Defendants’ failure and refusal to pay lawful wages to Plaintiff and the
                                                             24    Nevada Overtime Class members for overtime wages owed violated the FLSA, 29
                                                             25    U.S.C. §207, et seq.
                                                             26           87.      Defendants willfully violated the FLSA by refusing to pay Plaintiff and the
                                                             27    Nevada Overtime Class members all lawful wages, including overtime compensation.
                                                             28

                                                                                                          Page 12 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 14 of 20


                                                              1    All of the alleged various violations of the law herein were committed intentionally and/or
                                                              2    willfully by the Defendants herein.
                                                              3           88.    Per the FLSA, Plaintiff and the Nevada Overtime Class members seek all
                                                              4    available damages including but not limited to attorneys’ fees, liquidated damages, and
                                                              5    all lawful wages.
                                                              6           89.    Plaintiff and the Nevada Overtime Class members seek a judgment for
                                                              7    unpaid overtime compensation, and additional liquidated damages of one hundred
                                                              8    percent of any unpaid overtime compensation, such sums to be determined based upon
                                                              9    an accounting of the hours worked by, and wages actually paid to Plaintiff and the
                                                             10    Nevada Overtime Class members.
                                                             11           90.    Plaintiff and the Nevada Overtime Class members also seek an award of
                                                             12    attorney’s fees, interest and costs as provided for by the FLSA.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13                               FOURTH CAUSE OF ACTION
                      170 S. Green Valley Pkwy., Suite 280




                                                                                               Injunctive/Declaratory Relief
                           Henderson, Nevada 89012




                                                             14                   (On Behalf of Plaintiff and the Nevada Overtime Class)
                                                             15           91.    Plaintiff realleges and incorporates by this reference all the paragraphs
                                                             16    above in this Complaint as though fully set forth herein.
                                                             17           92.    As Defendants have failed to compensate Plaintiff and members of the
                                                             18    Nevada Overtime Class at the correct overtime wage rate for all the overtime hours that
                                                             19    they worked, Defendants have wrongfully withheld wages properly-owed to the Plaintiff
                                                             20    and the class members.
                                                             21           93.    Plaintiff and the Nevada Overtime Class will suffer irreparable injury if
                                                             22    Defendants are not enjoined from the future wrongful retention of wages owed.
                                                             23           94.    As a result of the aforementioned unlawful payment practices, Plaintiff
                                                             24    submits that there has been a likelihood of success on the merits that Plaintiff and the
                                                             25    class members have been damaged, that there is irreparable harm, and Plaintiff
                                                             26    requests that this Honorable Court enter an Order that restrains Defendants from
                                                             27    attempting to enforce the alleged unlawful payment practices.
                                                             28

                                                                                                         Page 13 of 15
                                                                  Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 15 of 20


                                                              1           95.      Plaintiff requests that this Honorable Court enter a declaration of
                                                              2    rights/obligations in regards to all such unlawful payment practices in this matter.
                                                              3           96.      Further, disputes and controversies have arisen between the parties
                                                              4    relative to the lawfulness of the payment practices, and Plaintiff is entitled to have an
                                                              5    order entered pursuant to Chapter 30 of the Nevada Revised Statutes construing the
                                                              6    payment practices and adjudging and declaring Plaintiff and the class members’ rights
                                                              7    and remedies thereunder including such an Order stating that such payment practices
                                                              8    are unlawful.
                                                              9           97.      Plaintiff has been required to retain the services of an attorney and is
                                                             10    entitled to a reasonable award of attorneys’ fees and costs.
                                                             11                                        PRAYER FOR RELIEF
                                                             12           Wherefore Plaintiff, by himself and on behalf of all Class Members, prays for
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13    relief as follows relating to his class action allegations:
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14           1.       For an order certifying this action as a class action on behalf the
                                                             15                    proposed Classes and providing notice to all Class Members so they may
                                                             16                    participate in this lawsuit;
                                                             17           2.       For an order appointing Plaintiff as the Representative of the Classes and
                                                             18                    his counsel as Class Counsel;
                                                             19           3.       For damages according to proof for overtime compensation under NRS
                                                             20                    608.018 and 608.140 for all hours worked over 8 hours per workday;
                                                             21           4.       For waiting time wages pursuant to NRS 608.040-.050 and 608.140;
                                                             22           5.       For a lien on the property where Plaintiff and all Nevada Class Members
                                                             23                    labored pursuant to NRS 608.050;
                                                             24           6.       For interest as provided by law at the maximum legal rate;
                                                             25           7.       For injunctive relief;
                                                             26           8.       For declaratory relief;
                                                             27           9.       For punitive damages;
                                                             28           10.      For liquidated damages;

                                                                                                             Page 14 of 15
     Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 16 of 20




 1           11.   For reasonable attorneys' fees authorized by statute;
 2           12.   For costs of suit incurred herein;
 3           13.   For pre judgment and post-judgment interest, as provided by law; and,
 4           14.   For such other and further relief as the Court may deem just and proper.
 5           DATED: May 25, 2021
                                               Respectfully Submitted,
 6
                                               GABROY LAW OFFICES
 7
 8                                             By: tabtlat24/
                                               Christian Gabroy, Nev. Bar No. 8805
 9                                             christian@gabroy.corn
                                               Kaine Messer, Nev. Bar No. 14240
10                                             Dominique Bosa-Edwards, Nev. Bar No. 15705
                                               dbe@gabroy.com
11                                             kmesser@gabroy.com
                                               GABROY LAW OFFICES
12                                             170 S. Green Valley Pkwy, Suite 280
                                               Henderson, NV 89012
13                                             Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           Page 15 of 15
Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 17 of 20




            EXHIBIT I
Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 18 of 20




         (




    ()       (




(
Case 2:21-cv-01221-JCM-VCF Document 1-1 Filed 06/29/21 Page 19 of 20




           EXHIBIT II
irefox            Case 2:21-cv-01221-JCM-VCF Document 1-1     Filed 06/29/21 Page 20 of 20
                                                      https://outlook.live.com/mail/0/inboxiid/AQMIcADAwATM0MD...



                       CC,    nix       °Ecru      COCK.   vodt NO   070
                       tKiV   02326                        OW0460075   1                  Earnings Statement
                       UNFORGETTABLE.           COATINGS    INC.                          Period Beginning:    10/24/2020
                       41906 SPANISH RIDGE AVENUE STE 100                                 Period Ending:       11/06/2020
                       LAS VEGAS. NV 89148                                                Pay Date:            11/13/2020



                       Taxable Matrial Status-. Marred                                        JOSE ISMAEL ZUNIGA
                       ExernpoonaWowantes
                         Feder*             3
                         NV:               No Slate Mon* Tax




         Earnings             rate        hours        this period         Yoat to dole   Other Benefits and
         Regular          9 .5000        65 . 31           620.45           11,662.02     information           this period   total to date
         Bonus                                             670.00           12,393.00     Med Er                                   868.35
         Ot Premium       9.8756          4.18              41.28            1,624.80
                                                                                          Pto Balance                               24.58
         Ft-PSI-En                                                           2.766.64
                      Gross Pay                       $1,831.73             28.446.46


         Deductions   Statutory
                      Federal Income Tax                   -37 .79             924.43
                      Social Security Tax                  -82 .57           1.741.07
                      Medicare Tax                         -19 .31             407,19
                      Other
                      Vision Insuranc                       -3 .07
                      Dental Ins                                                 64.70
                      Gnrt Deduction                                            145.00
                      Medical                                                   300.00
                      Net Pay                         S1.188.99
                      Checking 1                      -1 .188.99
                      Net Check                             $0.00



                        Your federal taxable wages this period are
                        51.331,73




of 1                                                                                                                                4/25/2021, 6:15 PM
